Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the limitations of claim 1 that included friction stirring a spot welding portion of the plurality of steel plates by pressing a tool against the spot welding portion while rotating the tool, to plasticize the spot welding portion by friction heat; cooling the spot welding portion to cause martensitic transformation to occur in the spot welding portion, after the step of friction stirring the spot welding portion; and tempering the spot welding portion by the friction heat by re-pressing the tool against the spot welding portion while rotating the tool, after the step of cooling the spot welding portion.  Prior art was also not found that taught or suggested the limitations of claim 8 that included a control unit including a processor and a memory, the memory storing an operation program causing the processor to: perform a friction stirring step, in which the control unit causes the displacement driving unit and the rotation driving unit to operate to press the tool against the spot welding portion while rotating the tool to plasticize the spot welding portion of the plurality of steel plates by friction heat, -3-Application No. 16/313,785 perform a cooling step that cools the spot welding portion, in which the control unit causes at least one of the displacement driving unit and the rotation driving unit to pull up the tool or reduce a rotational speed of the tool, and perform a tempering step that tempers the spot welding 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ERIN B SAAD/Primary Examiner, Art Unit 1735